Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki (US PG Publication 2020/0366839).

	Regarding Claim 1, Kawasaki (US PG Publication 2020/0366839) discloses an imaging device (omnidirectional camera 110, Fig. 1 [0023]), comprising:
	a plurality of optical systems (20A, 20B, Fig. 1) each forming an image of a subject (fisheye image A, B, Fig. 4A);
	a plurality of imaging sensors (22A, 22B, Fig. 1) corresponding to the respective plurality of optical systems (sensor 22A corresponds to system 20A, 22B corresponds to 20B, [0023]);
	and a housing part that houses (housing 14, Fig. 1, [0023]) the plurality of optical systems (houses 20A and 20B, Fig. 1, [0023]) and the plurality of imaging sensors (houses 22A and 22B, Fig. 1 [0023]), the housing part having a peripheral surface along a circumferential direction (round peripheral outer surface, Fig. 1) about a reference axis (central axis, Fig. 1), wherein:
	at least two of the plurality of optical systems each have:
	a peripheral lens (outermost one of fisheye lens consisting of 7 lenses [0023]) arranged along the peripheral surface and located closest to an object (the outermost lens of fisheye lens consisting of 7 lenses [0023] would be closest to the object);
	and a first optical path (optical path denoted by optical axis Fig. 1), the first optical paths of the at least two optical systems intersecting each other (20A and 20B optical paths intersect at prism in between them, Fig. 1; 20A, B combined in reverse optical axes match [0025]);
	and each of the peripheral lenses has a longitudinal direction (the up-down direction of the lens, Fig. 1), the peripheral lens being arranged along the peripheral surface such that the longitudinal direction extends along the reference axis (the central axis also extends up-down, and the up-down direction of the lens is along the central axis direction Fig. 1).

	Regarding Claim 2, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 1, wherein a transmissive optical element is arranged on an optical path portion at which the first optical paths intersect each other (there is a prism between optical systems 20A,B, Fig. 1).

	Regarding Claim 5, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 4, wherein the angle of view in the circumferential direction overlaps with the angle of view in the circumferential direction of an adjacent imaging sensor (each lens has an angle of view of 190°, [0023], and their axes are reverse and matching [0025], therefore there is an overlap in their angles of view in the circumferential direction).

	Regarding Claim 8, Claim 8 is rejected on the grounds provided in Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG Publication 2020/0366839) in view of Cheng (CN 205880490).

	Regarding Claim 3, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 1.
Kawasaki does not disclose, but Cheng (CN 205880490) teaches wherein the peripheral lenses and imaging sensors corresponding to the respective peripheral lenses are arranged along the circumferential direction in an alternating manner (lens and sensor alternate around circumference, Figs. 1, 3, 4, 5, 6).
It would have been obvious to one of ordinary skill in the art before the application was filed to arrange the sensors and lenses of Kawasaki alternating around a prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).

	Regarding Claim 7, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to any one of claims 1 wherein:
	the housing part has an end surface intersecting the reference axis (central axis intersects top of device, Fig. 1).
	Kawasaki does not disclose, but Cheng (CN 205880490) teaches and one of the plurality of optical systems has:
	an end surface lens (lens set, second paragraph, Content of the utility model) arranged so as to correspond to the end surface and located closest to an object (e.g., optical system A112, Fig. 4, corresponds to the “top” camera);
	and a second optical path that intersects the first optical path (all the optical systems intersect the central prism, Contents of the Utility model).
It would have been obvious to one of ordinary skill in the art before the application was filed to arrange the sensors and lenses of Kawasaki alternating around a prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG Publication 2020/0366839) in view of Weaver (US PG Publication 2016/0352982).

	Regarding Claim 4, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 1.
Kawasaki does not disclose, but Weaver (US PG Publication 2016/0352982) teaches wherein, from among the plurality of imaging sensors, imaging sensors that correspond to the respective optical systems having the first optical paths have an angle of view in a direction along the reference axis that is greater than an angle of view in the circumferential direction (images are in portrait orientation [0013]).
It would have been obvious to one of ordinary skill in the art before the application was filed to orient the sensors of Kawasaki in portrait orientation because it is one of two common sensor orientations and the result of selecting this orientation is predictable.

	Regarding Claim 5, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 4, wherein the angle of view in the circumferential direction overlaps with the angle of view in the circumferential direction of an adjacent imaging sensor (overlapping areas [0044]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG Publication 2020/0366839) in view of Cheng (CN 205880490) and Cheng (CN 205880490).

	Regarding Claim 6, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 4.
Kawasaki does not disclose, but Cheng (CN 205880490) teaches wherein, from among the plurality of imaging sensors, the imaging sensors that correspond to the respective optical systems having the first optical paths are arranged in the housing part such that a longitudinal direction of an effective pixel region extends along the reference axis (lens and sensor alternate around circumference, Figs. 1, 3, 4, 5, 6; a.k.a., sensors of system A111, A114, A113 are parallel with the optical axis of A112, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to arrange the sensors and lenses of Kawasaki alternating around a prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2020/0413093
US PG Publication 2005/0168616
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485